Citation Nr: 1023180	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  08-02 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for 
hypercholesterolemia.

2.  Entitlement to service connection for duodenitis 
gastritis.

3.  Entitlement to service connection for umbilical hernia.

4.  Entitlement to service connection for congestive heart 
failure.

5.  Entitlement to service connection for psoriasis.

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

7.  Whether new and material evidence has been received to 
reopen a claim for service connection for a nervous 
condition.

8.  Whether new and material evidence has been received to 
reopen a claim for service connection for hemorrhoids.

9.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension.

10.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.

11.  Whether new and material evidence has been received to 
reopen a claim for service connection for Type II Diabetes 
Mellitus.

12.  Whether new and material evidence has been received to 
reopen a claim for service connection for asbestosis.

13.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of a back 
strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May 
1974 to April 1977.

This appeal to the Board of Veterans' Appeals (Board) is from 
December 2006 and November 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

As support for his claims, the Veteran testified at a 
videoconference hearing in March 2009 before the undersigned 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The Veteran does not have a current underlying disability 
to account for his hypercholesterolemia or elevated 
cholesterol levels.

2.  There is no competent and credible evidence of gastritis, 
hernia, congestive heart failure, psoriasis and COPD during 
service or for many years after.  There also is no competent 
and credible evidence otherwise etiologically linking these 
disabilities to the Veteran's military service.

3.  An unappealed June 1987 rating decision denied service 
connection for residuals of a back strain because the 
Veteran's service treatment records (STRs) showed only an 
acute and transitory back injury during service, which 
resolved without chronic, residual disability by the time of 
his separation from service.  He also did not have the 
required evidence of a then-current back disability, as of 
the time of that 1987 decision.

4.  The additional evidence received since that June 1987 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim for 
back strain residuals.

5.  An unappealed August 1982 rating decision denied service 
connection for a nervous condition because there was no 
evidence of in-service incurrence.  

6.  The additional evidence received since that August 1982 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim for a 
nervous condition.

7.  An unappealed November 1999 rating decision denied 
service connection for bilateral hearing loss because there 
was no evidence of in-service incurrence.  

8.  The additional evidence received since that November 1999 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate this claim, and does not raise 
a reasonable possibility of substantiating this claim for 
bilateral hearing loss.

9.  An unappealed June 2003 rating decision denied service 
connection for hypertension, hemorrhoids, diabetes, and 
asbestosis because there was no evidence of in-service 
incurrence.  

10.  The additional evidence received since that June 2003 
decision is either cumulative or redundant of evidence 
previously considered, does not relate to an unestablished 
fact necessary to substantiate these claims, and does not 
raise a reasonable possibility of substantiating them.




CONCLUSIONS OF LAW

1.  The Veteran's congestive heart failure was not incurred 
in or aggravated by service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2009).

2.  The Veteran's COPD was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

3.  The Veteran's gastritis was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

4.  The Veteran's hernia was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

5.  The Veteran's psoriasis was not incurred in or aggravated 
by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).

6.  The Veteran does not have established disability from 
hypercholesterolemia due to disease or injury incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2009).

7.  The June 1987 rating decision denying service connection 
for back strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1103, 
20.1104 (2009).  

8.  New and material evidence has not been received since 
that June 1987 decision to reopen this claim for back strain.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

9.  The August 1982 rating decision denying service 
connection for a nervous condition for is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1103 (2009).  

10.  New and material evidence has not been received since 
that August 1982 decision to reopen this claim for a nervous 
condition.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

11.  The November 1999 Board decision denying service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1104 (2009).  

12.  New and material evidence has not been received since 
that November 1999 decision to reopen this claim for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

13.  The June 2003 rating decision denying service connection 
for hypertension, hemorrhoids, diabetes, and asbestosis is 
final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2009).  

14.  New and material evidence has not been received since 
that June 2003 decision to reopen these claims for 
hypertension, hemorrhoids, diabetes, and asbestosis.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 
74 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  
If, however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then going 
back and readjudicating the claim - such as in a statement 
of the case (SOC) or supplemental SOC (SSOC), such that the 
intended purpose of the notice is not frustrated and the 
Veteran is given an opportunity to participate effectively in 
the adjudication of the claim.  See Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in August 
and September 2006 and August 2007.  These letters informed 
him of the evidence required to substantiate his claims 
and of his and VA's respective responsibilities in obtaining 
supporting evidence.  These letters also complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claims.  And of equal or even 
greater significance, all VCAA notice sent was provided prior 
to the RO's initial unfavorable decisions on the claims in 
December 2006 and November 2007.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  See also 
Mayfield IV and Prickett, supra.  

In addition, with regards to new and material evidence - the 
threshold preliminary requirement for reopening claims that 
have been previously considered and denied, and not timely 
appealed, the August and September 2006 and August 2007 
VCAA notice letters are compliant with the holding in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  These letters sufficiently 
explained the bases of the prior denials of the claims for a 
nervous disorder, hemorrhoids, hypertension, hearing loss, 
Type II Diabetes Mellitus, asbestosis, and back strain, 
including specifically in terms of clarifying the 
deficiencies in the evidence when these claims were 
previously considered.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  
The Veteran submitted personal statements and provided oral 
hearing testimony.  The RO also obtained his 
service treatment records (STRs), service personnel records 
(SPRs), VA treatment records and Social Security 
Administration (SSA) disability records.  In addition, the 
Board finds that a VA compensation examination is not needed 
to determine whether his claimed disorders of 
hypercholesterolemia, gastritis, hernia, congestive heart 
failure, psoriasis and COPD are related to his military 
service, because the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), are not been 
met.

There is no underlying clinical disorder to account for the 
elevated cholesterol readings, without which the Veteran 
fails to establish a current disability that might in turn be 
attributable to his military service.  And concerning his 
other claims for gastritis, hernia, congestive heart failure, 
psoriasis and COPD, there is simply no indication or credible 
suggestion of initial incurrence of any of these disorders 
during his active duty military service, inasmuch as his STRs 
are completely unremarkable for and relevant complaint, 
treatment, or diagnoses of these respective disorders.  There 
is only his unsubstantiated lay allegation relating 
these disorders back to his military service, which is 
insufficient reason, alone, to schedule VA compensation 
examinations for medical nexus opinions regarding the 
etiology of these disorders in terms of whether they are 
attributable to his military service.  See Waters v. 
Shinseki, No. 2009-7071 (Apr. 6, 2010).

Moreover, the duty to provide a VA examination and opinion 
only applies to a claim to reopen a finally adjudicated 
decision if new and material evidence is presented or 
secured. 3.159(c)(4)(C)(iii).  Here, the Board is determining 
there is no new and material evidence to reopen the claims 
for nervous disorder, hemorrhoids, hypertension, hearing 
loss, Type II Diabetes Mellitus, asbestosis, and a back 
strain.  Hence, there is no requirement to have the Veteran 
examined for a medical nexus opinion unless and until he 
first satisfies this preliminary requirement of presenting 
new and material evidence to reopen these claims.

The Board is therefore satisfied that VA has provided all 
assistance required by the VCAA.  38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to Service Connection for 
Hypercholesterolemia, Gastritis, Hernia, Congestive Heart 
Failure, Psoriasis and COPD

Service connection is granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303, 3.306.  Stated somewhat differently, to establish 
entitlement to service connection, there must be:  
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus, i.e., etiological link between an in-
service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Certain chronic diseases such as cardiovascular-renal 
disease, including hypertension, will be presumed to have 
been incurred in service if manifested to a compensable 
degree of at least 10-percent disabling within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Concerning the hypercholesterolemia claim, in particular, the 
Veteran fails to meet even the preliminary requirement for 
service connection.  Hypercholesterolemia, (i.e., an elevated 
or high cholesterol level) is merely a laboratory finding, 
not a ratable disability for VA compensation purposes without 
also evidence of a current underlying disease or injury for 
which service connection may be established.  61 Fed. Reg. 
20440, 20445 (May 7, 1996).  And absent proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  See also Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability on the date of receipt of his application, not 
for past disability).



This is not the situation, however, with the Veteran's other 
claims for duodenitis gastritis, umbilical hernia, congestive 
heart failure, psoriasis and COPD since his VA treatment 
records confirm he has these disabilities.  See 
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further 
clarifying that this requirement of current disability is 
satisfied when the claimant has the disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of the claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to VA's adjudication of the claim).

Still, though, these other claims are deficient in another 
critical aspect, as there is no competent evidence of in-
service incurrence of any of these other disorders.  
Specifically, the Veteran's STRs are completely unremarkable 
for any complaint, treatment, or diagnosis of any gastritis, 
hernia, congestive heart failure, psoriasis and COPD during 
service, which is probative evidence against these claims, 
albeit not altogether dispositive.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  And during the year following 
separation (between April 1977 and April 1978), there equally 
is no indication of the initial manifestation of 
cardiovascular-renal disease, let alone to the required 
compensable degree of at least 10-percent disabling.  So 
this, in turn, also precludes granting presumptive service 
connection for congestive heart failure or even COPD.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309(a) (2009).

In fact, the evidence shows the Veteran first received 
diagnoses of duodenitis gastritis, umbilical hernia, 
congestive heart failure, psoriasis and COPD many years after 
service.  Specifically, VA and private treatment records show 
the first documented diagnoses for duodenitis gastritis in 
1999 (22 years after separation); of umbilical hernia in 2007 
(30 years after separation); of congestive heart failure 
in 1995 (18 years after separation); of psoriasis in 2003 (26 
years after separation); and of COPD in 1998 (21 years after 
separation).  These lengthy gaps between the conclusion of 
his military service and the first documented evidence of 
these conditions are other probative evidence against these 
claims.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (ruling that a prolonged period without medical 
complaint can be considered, along with other factors, as 
evidence of whether an injury or a disease was incurred in 
service resulting in any chronic or persistent disability).

It is additionally significant that none of the medical 
records in the claims file includes a medical nexus opinion 
indicating or even suggesting these conditions are somehow 
attributable to the Veteran's military service.  See Watson 
v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  
Indeed, to the contrary, a January 2003 VA treatment record 
shows a diagnosis of COPD, but indicates it is secondary to 
the Veteran's history of smoking 3 packs per day.  And an 
August 1998 VA treatment discharge summary, which also shows 
a diagnosis of COPD, affirms a long history of tobacco abuse 
dating back at least to service.  The Veteran's STRs also 
confirm he smoked tobacco during service.  But Congress has 
expressly prohibited the granting of service connection for 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products during a 
Veteran's active military service for claims, as here, filed 
after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300; 
Internal Revenue Service Restructuring and Reform Act of 
1998, Pub. L. No. 105-206, 112 Stat. 685, 865-66 (1998).

In addition to the medical evidence, the Board also has 
considered the Veteran's lay statements in support of his 
claims, including testimony he provided during his March 2009 
hearing.  While he may well believe that his current 
disorders are attributable to his military service, as a 
layman without medical expertise, he is not qualified to 
render a probative (competent and credible) opinion 
concerning the causes of these current disorders.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 494-95 (1991) (laypersons 
generally are not competent to render medical opinions).  He 
is competent to comment on his symptoms, but not their cause, 
including especially in terms of any potential 


relationship or correlation between them and associated 
disability attributable to his military service.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  

Accordingly, the Board finds that the preponderance of the 
evidence is against these claims for service connection.  So 
there is no reasonable doubt to resolve in the Veteran's 
favor, and these claims must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

III.  Analysis-Petitions to Reopen the Claims for Service 
Connection for a Nervous Disorder, Hemorrhoids, Hypertension, 
Hearing Loss, Type II Diabetes Mellitus, Asbestosis, and a 
Back Strain

In July and September 2006 and July 2007, the Veteran 
petitioned to reopen his previously denied service connection 
claims for nervous disorder, hemorrhoids, hypertension, 
hearing loss, Type II diabetes mellitus, asbestosis, and a 
back strain.

Although not binding upon the Board, the RO issued recent 
rating decisions which made a threshold preliminary 
determination of whether there was new and material evidence 
to reopen these previously denied claims.  In any event, the 
Board has jurisdictional responsibility to determine whether 
it is proper for the claim to be reopened.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. 
§§ 5108, 7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen these 
claims before proceeding to readjudicate the underlying 
merits of the claims.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.

When determining whether a claim should be reopened, the 
Board performs a two-step analysis.  The first step is to 
determine whether the evidence presented or secured since the 
last final disallowance of the claim is "new and material."  
See 38 U.S.C.A. § 5108.  According to VA regulations, "new" 
means existing evidence not previously submitted to agency 
decision makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  38 C.F.R. § 3.156(a) (2009).  New 
and material evidence cannot be cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of the all evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  This presumption only 
applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" once 
the claim is reopened and decided on the merits.  See also 
Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus 
does not require the Secretary [of VA] to consider the 
patently incredible to be credible").



A.  Back Strain

The RO denied service connection for back condition in a 
December 1977 rating decision on the basis that he failed to 
establish in-service incurrence of a permanent back 
disability.  The Veteran proceeded to appeal that claim to 
the Board.  In an April 1979 decision, the Board also denied 
the claim for service connection for back strain.  The Board 
found that his STRs showed he was treated for right lower 
thoracic strain in March 1976, when the Veteran had an 
episode of right lower thoracic back pain following an 
attempt to lift a jeep.  He also had an episode of pain 13 
months later involving the whole back, particularly the 
lumbar region.
The Board emphasized that he showed no residual back 
disability by his separation examination.  The Board 
essentially concluded his back strain was acute and 
transitory, and had resolved during service.  There was 
insufficient evidence of a chronic back disorder incurred in 
service.  

Moreover, the Board also found he did not demonstrate 
sufficient evidence of a then-current back disability.  Even 
acknowledging a finding of chronic lumbosacral strain by a 
private physician, this was not substantiated by 1977 VA 
examination which the Board noted showed normal range of 
motion and no true postural abnormalities indicative of a 
chronic back pathology.  The Board's decision subsumed the 
prior RO decision denying the service connection claim for a 
back strain and became a final and binding denial of this 
claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1100, 20.1104 (2009).  At the 
time of that April 1979 Board decision, there was no 
possibility of any further appeal since the U.S. Court of 
Appeals for Veterans Claims (Veterans Court) did not yet 
exist.  The Court came into existence in 1988.  

The RO subsequently, in both August 1982 and June 1987 
decisions, found no new and material evidence to reopen the 
Veteran's claim for back strain.  Again, the RO found no 
evidence of in-service incurrence shown by his STRs.  The RO 
notified him of the decisions and apprised him of his 
procedural and appellate rights, but he did not initiate 
appeals.  Therefore, those decisions are also final and 
binding on him based on the evidence of the record.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103 (2009).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's respective 
claims is evidence that has been added to the record since 
the last respective decisions denying each claim on the 
underlying merits.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis, so 
irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).

The evidence at the time of the last and final June 1987 
rating decision on back strain consisted of VA treatment 
records and compensation examinations, personal statements, 
and available service treatment records.  Since that 
decision, the Veteran and RO added VA treatment records, SSA 
disability records, personal statements and hearing testimony 
to the record, none of which are material to the central 
issue in this case.  

The VA treatment records and SSA medical records still fail 
to show a recent diagnosis for an underlying back disorder 
that might help establish the preliminary requirement for 
service connection, of a current disability of the back.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  In the 
absence of proof of a current disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed).

Equally, if not more importantly, there is still no competent 
evidence showing any indication of in-service incurrence of a 
chronic back disability during service.  The Board emphasizes 
that the Board's and RO's previous final April 1979 decision 
already explicitly considered his available STRs in its 
determination on the merits.  
Importantly, the Veteran failed to submit any additional 
service treatment records that might otherwise substantiate 
in-service incurrence of a chronic residual back disability 
during service.  And without such crucial evidence, his 
petition to reopen service connection for a back strain 
cannot succeed.

While all of the additional medical records and personal 
statements are "new" in the sense they did not exist at the 
time of the last June 1987 rating decision, they are 
nonetheless immaterial to the central issue.  That is, these 
additional records fail to provide competent evidence that 
substantiates in-service  of a chronic back disability, as 
opposed to a merely acute and transitory condition that 
resolved by separation.  Therefore, none of the additional 
medical records and personal statements raises any reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In other words, the evidence is not 
material in that it does not, by itself or when considered 
with previous evidence of record, relate to an unestablished 
fact necessary to substantiate the claim.  

His personal statements as to in-service back problems have 
essentially been repetitive.  Without any other evidence to 
substantiate that a chronic residual disability now exists 
and was incurred during service, his personal statements are 
simply insufficient to qualify as new and material evidence 
to reopen the claim or raise any reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

In sum, none of the additional evidence since the prior final 
June 1987 decision addresses the elements of service 
connection that were missing.  Thus, there is no new and 
material evidence to reopen the claim and the petition must 
be denied.  See 38 C.F.R. § 3.156.  Furthermore, in the 
absence of new and material evidence, the benefit-of-the- 
doubt rule does not apply.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).

B.  Nervous Disorder, Hemorrhoids, Hypertension, Hearing 
Loss, 
Type II Diabetes Mellitus, and Asbestosis

The August 1982 rating decision initially denied the 
Veteran's claims for service connection for hemorrhoids and 
nervous condition ("nerves"), because STRs showed no 
evidence of treatment for these conditions during service.  
The RO notified him of the decision and apprised him of his 
procedural and appellate rights, but he did not initiate 
appeals.  Therefore, that decisions is final and binding on 
him based on the evidence of the record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2009).  

The January 1997 rating decision denied the Veteran's claims 
for service connection for hypertension and hearing loss, 
because STRs showed no evidence of complaint, treatment or 
diagnosis for these conditions during service.  The Veteran 
proceeded to appeal that claim to the Board.  During the 
intervening appeal, an April 1999 rating decision by the RO 
continued to deny service connection for hypertension and 
hearing loss for lack of STRs establishing in-service 
incurrence.  Ultimately, in a November 1999 decision, the 
Board denied the claims for service connection for 
hypertension and bilateral hearing loss.  The Board found no 
objective evidence that the claimed bilateral hearing loss 
and hypertension were noted during service, or that the 
hypertension was noted within one year following separation, 
precluding presumptive service connection for hypertension.  
The Veteran did not timely appeal the Board's decision to the 
Veterans Court.  As such, the Board's decision subsumed the 
prior January 1977 and November 1999 RO denials of 
hypertension and hearing loss.  Thus, the November 1999 Board 
decision also became a final and binding denial of these 
claims.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1100, 20.1104 
(2009).  

Near the same time, the May 1999 rating decision initially 
denied the Veteran's claims for service connection for 
diabetes, because STRs showed no evidence of treatment for 
diabetes during service.  Also, the Veteran failed to 
establish eligibility to presumptive service connection by 
showing a diagnosis of diabetes within the one year period 
following service.  Indeed, the October 1977 VA examination 
failed to diagnose diabetes.  The RO notified him of the 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate appeals.  Therefore, that 
decision is final and binding on him based on the evidence of 
the record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2009).  



Finally, in the June 2003 rating decision, the RO again 
addressed hypertension, hemorrhoids, diabetes, as well as 
initially denying a claim for asbestosis.  The June 2003 
rating decision found no new and material evidence to reopen 
the previously denied claims for service connection for 
hypertension and hemorrhoids.  The June 2003 rating decision 
summarily reopened the claim for service connection for 
diabetes, but nonetheless continued the claim for absence of 
evidence of treatment or diagnosis during service or in the 
presumptive period following separation.  The June 2003 
rating decision also initially denied the claim for service 
connection for asbestosis, because STRs and SPRs failed to 
document in-service exposure to asbestos, let alone treatment 
or diagnosis for asbestosis.  The RO notified him of the 
decision and apprised him of his procedural and appellate 
rights, but he did not initiate appeals.  Therefore, that 
decision is final and binding on him based on the evidence of 
the record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).  

The evidence that must be considered in determining whether 
there is a basis for reopening the Veteran's respective 
claims is evidence that has been added to the record since 
the last respective decisions denying each claim on the 
underlying merits.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (indicating the evidence to be considered in making 
this new and material determination is that added to the 
record since the last final denial on any basis, so 
irrespective of whether it was on the underlying merits or 
instead a prior petition to reopen the claim).

Again, the last and final decisions on nervous condition and 
bilateral hearing loss were in August 1982 and November 1999, 
respectively.  The last and final decision on hypertension, 
hemorrhoids, diabetes, and asbestosis was in June 2003.  The 
evidence at the time of these decisions consisted of VA 
treatment records and compensation examinations, personal 
statements, and available service treatment and personnel 
records.  Since those decisions, the Veteran and RO added VA 
treatment records, SSA disability records, personal 
statements and hearing testimony to the record, none of which 
are material to the central issue in this case.  And these 
additional records show recent treatment for depression, 
hearing loss, hypertension, hemorrhoids, diabetes, and varied 
respiratory problems.

The Board emphasizes that there is still no evidence 
submitted that would establish service connection regarding 
any of the remaining claims of nervous condition, bilateral 
hearing loss, hypertension, hemorrhoids, diabetes, and 
asbestosis.  Specifically, there is still no competent 
evidence showing any indication of 
in-service incurrence of nervous condition, bilateral hearing 
loss, hypertension, hemorrhoids, diabetes, and asbestosis 
during service.  With respect to the asbestosis claim, there 
is still no documented evidence of asbestos exposure to 
confirm the Veteran's allegations.  

The Board's and RO's previous final decisions concerning 
nervous condition, bilateral hearing loss, hypertension, 
hemorrhoids, diabetes, and asbestosis already explicitly 
considered his available STRs and SPRs in the prior 
determinations on the merits.  Importantly, the Veteran 
failed to submit any additional STRs or SPRs that might 
otherwise substantiate in-service incurrence of these 
conditions.  And without such crucial evidence, his petitions 
to reopen service connection, for either nervous condition, 
bilateral hearing loss, hypertension, hemorrhoids, diabetes, 
or asbestosis, cannot succeed.

In addition, his personal statements have essentially been 
repetitive.  Without any other evidence to substantiate that 
either nervous condition, bilateral hearing loss, 
hypertension, hemorrhoids, diabetes, or asbestosis were 
incurred during service, his personal statements are simply 
insufficient to qualify as new and material evidence to 
reopen the claims or raise any reasonable possibility of 
substantiating the claims.  38 C.F.R. § 3.156(a).  

In sum, none of the additional evidence since the prior final 
decisions addresses the elements of service connection that 
were missing.  Thus, there is no new and material evidence to 
reopen the claims and the petitions must be denied.  See 38 
C.F.R. § 3.156.  Furthermore, in the absence of new and 
material evidence, the benefit-of-the- doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




ORDER

The claim for service connection for hypercholesterolemia is 
denied.

The claim for service connection for gastritis is denied.

The claim for service connection for a hernia is denied.

The claim for service connection for congestive heart failure 
is denied.

The claim for service connection for psoriasis is denied.

The claim for service connection for COPD is denied.

The petition to reopen the claim for service connection for a 
nervous disorder is denied.

The petition to reopen the claim for service connection for 
hemorrhoids is denied.

The petition to reopen the claim for service connection for 
hypertension is denied.

The petition to reopen the claim for service connection for 
hearing loss is denied.



The petition to reopen the claim for service connection for 
Type II Diabetes Mellitus is denied.

The petition to reopen the claim for service connection for 
asbestosis is denied.

The petition to reopen the claim for service connection for 
residuals of a back strain is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


